Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made as of the date set forth on the Company signature page hereto, among BIO-key International, Inc., a Delaware corporation (the “ Company ”), and each signatory hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). This Registration Rights Agreement supersedes and replaces in its entirety, that certain Registration Rights Agreement dated October 23, 2015 by and between the Company and the other party thereto. R E C I T A L S WHEREAS, the Company and the Purchasers are parties to a Securities Purchase Agreement dated on or about the date hereof (the “
